Citation Nr: 1411927	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-13 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent from July 1, 2009, for status post left total knee replacement (TKR).

2.  Entitlement to service connection for avascular necrosis as secondary to the service-connected residuals of a left fibula fracture with tricompartmental osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 1972.

These matters are before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for avascular necrosis; and assigned a 30 percent rating for his left knee disability, effective from March 22, 2006.  During the pendency of this appeal, the Veteran underwent a left TKR on May 27, 2008 and was appropriately assigned a temporary 100 percent rating, effective from May 27, 2008 to July 1, 2009.  A 30 percent evaluation was then assigned effective July 1, 2009.

In December 2009, a Travel Board hearing was held before the undersigned.  A transcript of that hearing has been associated with the claims file.

In May 2010, these matters were remanded for further development, to include VA examinations.  In May 2011, the Board remanded the issues again, as it was found that the Veteran had not been provided the VA examinations.  Upon further review, the Board finds that the Veteran was actually examined in December 2010 by VA.

A review of the Virtual VA electronic record associated with the Veteran's claim reveals no additional pertinent evidence as the documents are duplicative of records already in the paper claims file.

As noted, the appeal was previously before the Board in May 2011, at which time it was remanded for further development.  Unfortunately, as outlined below, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

Relevant to the Veteran's service connection claim, upon review of the claims file, the Board finds that the development directed by the Board in the May 2010 and May 2011 remands were not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran is seeking entitlement to service connection for avascular necrosis in either hip as secondary to frequent cortisone shots received for his service-connected left knee disability.  

The Board notes that secondary service connection can be established by evidence demonstrating the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was afforded a VA examination in December 2010.  The examiner indicated that the Veteran's claims file had been reviewed.  The examiner then opined that the Veteran's avascular necrosis is not caused by or a result of the service-connected left knee disability.  Indeed, the examiner stated that intraarticular steroid injections of knees are not etiology or source for bilateral avascular necrosis of the hips; current orthopedic literature does not support this as a cause or claim.  See December 2010 VA examination.

Although the December 2010 examiner noted that the Veteran's avascular necrosis was not caused by or a result of his service-connected left knee cortisone injections, the examiner did not offer an opinion regarding whether the Veteran's left knee cortisone injections aggravated his avascular necrosis.  The Board finds that the examination is inadequate because the December 2010 VA examiner only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect with respect to the avascular necrosis.  38 C.F.R. § 3.310 (2013).  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Veteran asserts that the avascular necrosis is caused by or aggravated by cortisone injections he received for his service-connected left knee disability.  Therefore, this medical opinion is essential to the Veteran's claim.

Accordingly, the RO/AMC did not substantially comply with the May 2010 and May 2011 Remand directives.  The Board must again remand this claim for this action to be accomplished.  Stegall, 11 Vet. App. 268, 271 (1998).

Relevant to the Veteran's increased rating claim, the Veteran seeks a higher rating in excess of 30 percent for his left TKR residuals effective from July 1, 2009.  The Veteran was last afforded a VA examination to assess the current severity of his left knee in December 2010.  The Board finds that this examination is inadequate as it is more than two years old.  A new orthopedic examination is required to assess the current severity of the Veteran's left knee TKR residuals.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  As this case is being remanded for additional development, the RO/AMC must again take appropriate steps to gather any newly generated VA treatment records and associate them with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he has any additional evidence that should be obtained relevant to his left knee and bilateral avascular necrosis.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the claims file, physically or electronically, any outstanding VA treatment records relevant to the Veteran's left knee and bilateral avascular necrosis disabilities dated from December 2010 to the present.

3.  Following receipt of the foregoing records, the claims file should be returned to the December 2010 VA examiner for an addendum opinion regarding the current bilateral avascular necrosis.  The claims folder and a copy of this Remand must be made available to the examiner. 

The examiner should note in the examination report that the entire claims folder has been reviewed.  If the December 2010 examiner is unavailable, please forward the claims file to an appropriate medical professional to render an opinion regarding the following inquiry.  The Veteran should not be scheduled for a VA examination unless the medical professional selected to offer an opinion deems an examination necessary in order to render the requested opinion.

The examiner should state whether the Veteran's bilateral avascular necrosis is at least as likely as not aggravated (permanently worsened beyond its natural progression) by the cortisone injections received for his "service-connected" left knee disability.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The supporting rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, he/she should explain why a response would be speculative.

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected left knee disability.  The Veteran's claims file and a copy of this Remand must be provided to the examiner for review in conjunction with the scheduled examination, and the examination report should reflect review of these items.  The examiner is to perform all indicated tests and studies, and describe in detail all symptomatology associated with the Veteran's left knee disability, including limitation of motion and instability.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

A complete rationale must be offered for all opinions offered, and the Veteran's lay assertions must be considered and discussed when formulating an opinion.

5.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.

6.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him and his representative a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  


The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


